Citation Nr: 0403523	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-36 939	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board's February 3, 1976, decision, which 
denied entitlement to service connection for arthritis of the 
cervical, dorsal, and lumbar spines, should be revised or 
reversed due to CUE.

2.  Whether the Board's April 22, 1981, decision, which 
denied entitlement to a rating in excess of 10 percent for 
the veteran's service-connected residuals of an injury of the 
coccyx, should be revised or reversed due to CUE.

(The following issues will be the subject of a separate 
decision: 

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for the residuals of a 
right eye injury.

3.  Entitlement to a rating in excess of 40 percent for the 
veteran's service-connected low back disability, 
characterized as the residuals of an injury of the coccyx and 
lumbosacral strain and arthritis.  

4.  Entitlement to an effective date earlier than May 2, 
1991, for a 40 percent rating for the veteran's service-
connected low back disability, characterized as the residuals 
of an injury of the coccyx and lumbosacral strain and 
arthritis.  

5.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TR).)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the moving party in this case, served on 
active duty from June 1946 to November 1947.

This matter is before the Board as an original action on a 
motion by the moving party pursuant to 38 U.S.C.A. §§ 
5109A(a) and 7111 (West 2002).  The moving party alleges that 
in a February 3, 1976, decision, the Board committed CUE when 
it denied the veteran's claim of entitlement to service 
connection for arthritis of the cervical, dorsal, and lumbar 
spines.  The moving party also alleges that in an April 22, 
1981, decision, the Board committed CUE when it denied the 
veteran's claim of entitlement to a rating in excess of 10 
percent for service-connected residuals of an injury of the 
coccyx.




FINDINGS OF FACT

1.  In a decision issued on February 3, 1976, the Board 
denied entitlement to service connection for arthritis of the 
cervical, dorsal, and lumbar spines.

2.  On February 3, 1976, the correct facts, as they were 
known at the time, were before the Board, and the statutory 
and regulatory provisions extant at the time were correctly 
applied.

3.  In a decision issued on April 22, 1981, the Board denied 
entitlement to a rating in excess of 10 percent for the 
veteran's service-connected residuals of an injury of the 
coccyx.

4.  On April 22, 1981, the correct facts, as they were known 
at the time, were before the Board, and the statutory and 
regulatory provisions extant at the time were correctly 
applied.


CONCLUSIONS OF LAW

1.  The Board's February 3, 1976, decision, which denied the 
veteran's claim of entitlement to service connection for 
arthritis of the cervical, dorsal, and lumbar spines, did not 
involve CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1403, 20.1404 (2003). 

2.  The Board's April 22, 1981, decision, which denied the 
veteran's claim of entitlement to a rating in excess of 10 
percent for the veteran's service-connected residuals of an 
injury of the coccyx, did not involve CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks revision or reversal of Board decisions 
issued on February 3, 1976, and April 22, 1981, on the basis 
that those decisions had been the result of CUE.

Before November 21, 1997, a claimant was precluded by law 
from collaterally attacking a prior final Board decision by 
alleging CUE in either the Board's decision or in a rating 
decision that was subsumed in that decision.  Smith v. Brown, 
35 F.3d 1516 (Fed. Cir. 1994)  Such challenges, however, have 
been permitted since November 21, 1997, the date of enactment 
of Pub. L. No. 105-111, 111 Stat. 2271.  The statutory 
authority for the revision of Board decisions on the basis of 
CUE granted by Public Law No. 105-111 is found in 38 U.S.C.A. 
§§ 5109A(a) and 7111 (West 2002).  That authority codified, 
without substantive change, the existing regulation, 
38 C.F.R. § 3.105(a), which had provided for the revision of 
Department of Veterans Affairs (VA) regional office (RO) 
decisions on the basis of CUE.  Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998); Dittrich v. West, 163 F.3d 1349, 1352 
(Fed Cir. 1998). 

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400 (2003).  The VA General 
Counsel has held that the Board's authority applies to any 
claim pending on or filed after November 21, 1997, the date 
of enactment of the statute.  See 38 C.F.R. § 20.1400; 
VAOPGCPREC 1-98. 

Rule 1403 of the Board's Rules of Practice, found at 38 
C.F.R. § 20.1403, defines CUE: 

(a)  General.  CUE is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied. 

(b)  Record to be reviewed.

(1)  General.  Review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made. 

(2)  [Omitted] 

(c)  Errors that constitute CUE.  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 

(d)  Examples of situations that are not CUE.

(1)  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. 

(2)  Duty to assist.  The VA's failure to fulfill the duty to 
assist. 

(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated. 

(e)  Change in interpretation.  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 

(Authority:  38 U.S.C.A. §§ 501(a), 7111). 

The regulatory definition of CUE was based on prior rulings 
of the United States Court of Appeals for Veterans Claims 
(hereinafter, Court), and Congress intended that the VA adopt 
the Court's interpretation of the term "CUE."  Therefore, the 
jurisprudence that has evolved from years of court decisions 
is applicable in the present adjudication. 

The Court has consistently stressed the rigorous nature of 
the concept of CUE, stating that such is "an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE denotes "errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  "It must always be remembered that 
[CUE] is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

I.  The February 3, 1976, Decision

A.  The Evidence

On February 3, 1976, the Board denied the veteran's claim of 
entitlement to service connection for arthritis of the 
cervical, dorsal, and lumbar spines.  At that time, the 
following relevant evidence had been received in support of 
that claim:  the veteran's service medical records; records 
and/or reports from C. E. L., M.D., dated from September 1951 
through March 1956; an October 1951 recommendation from the 
veteran's physician that he be hospitalized for surgery on 
his back; reports of examinations performed by the VA in 
December 1951, July 1953, December 1955, June 1956, May and 
November 1965, November 1966, March 1972, and April 1975; 
records and/or reports from J. T. J., M.D., dated in July and 
December 1953; an April 1960 statement by W. D. P., M.D.; 
records and/or reports from E. E. H., M.D., dated from April 
1965 through March 1975; records and/or reports from Munson 
Medical Center reflecting the veteran's treatment from August 
1965 through June 1972; records and/or reports from W. J. C., 
D.O., dated in October 1971 and July 1972; an opinion from a 
VA physician, dated in April 1972; reports of VA 
hospitalizations in March 1974, from April to May 1974, and 
in June 1974 (including a progress notes, dated in May and 
June 1974); records and/or reports from J. O. E., M.D., dated 
from October 1974 through January 1975; the transcript of the 
veteran's hearing held at the RO in March 1975; and an 
examination report from O. V. C., M.D., dated in April 1975.  

The veteran's service medical records show that in September 
1947, he sustained a small laceration on the head, when he 
fell off the back of a six-by-six.  Approximately two weeks 
later, he complained of pain and tenderness in the lower 
sacrum.  X-rays were essentially negative and revealed no 
evidence of a fracture.

The report of the veteran's November 1947 service separation 
examination noted that earlier that year, he had injured his 
coccyx in a fall from a truck.  Such report was negative for 
any complaints or clinical findings of back disability.

By a rating action in January 1948, the RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of an injured coccyx.  It assigned a noncompensable 
evaluation, effective the day after the veteran's separation 
from the service.  The veteran was notified that service 
connection was established for a spinal injury.

In statements, dated from September 1951 to March 1956, C. E. 
L., M.D., reported that he examined the veteran because of 
pain and tenderness at the lower end of his sacrum and 
coccyx.  Dr. L. noted the history of the veteran's fall from 
a truck in service and that he had injured the end of his 
spine.  He also noted that there was no X-ray evidence of any 
bony injury.  During the examination, the veteran's coccyx 
was tender to palpation.  X-rays showed minimal condensing 
changes in the lower half of the right sacroiliac joint but 
no other pathology.  Dr. L.'s diagnosis was coccyodynia.  

In December 1951, the veteran was examined by the VA.  He 
complained of pain in the lower part of his spine.  X-rays 
revealed no evidence of an injury, either old or recent, to 
the coccyx.  Following the examination, the relevant 
diagnosis was residuals of an injured coccyx, pain and 
increased motion.

By a rating action in December 1951, the RO assigned the 
veteran a 10 percent rating for his service-connected 
residuals of a coccyx injury.  It was rated as sacroiliac 
injury and weakness, and the effective date of the rating was 
September 12, 1951.  In February 1952, the veteran was 
notified that he had been awarded compensation for his back 
injury.

In April 1953, the veteran was treated by J. T. J., M.D., for 
a sore coccyx and low back.  He noted the history of the 
veteran's fall from a truck in service.  He stated that 
although X-rays were negative, the veteran continued to have 
trouble.  On examination, the tip of the coccyx was very 
sore, and there were arthritic changes in the sacroiliac 
joint.  

Following a VA orthopedic examination in July 1953, the 
relevant diagnoses were arthritis, possibly rheumatoid, of 
the sacroiliac joints and coccyodynia, mild.  The examiner 
noted the history of the veteran's fall from a truck in 
service.

In December 1953, J. T. J., M.D., noted that the veteran had 
less pain over the tip of the coccyx and more over the 
sacrum.  He recommended that the veteran continue the 
previously prescribed treatment regimen.
During a December 1955 VA examination, X-rays revealed 
irregular sclerosis of the superior aspect of the sacrum on 
the left.  The radiologist reported that it could be the 
result of an old injury.  Otherwise, there was no 
radiographic evidence of any bone or joint pathology.  
Following the examination, the veteran's diagnoses were 
residuals of an injured coccyx, mild to moderate, and an 
abnormality of the sacroiliac joint.   

During an examination in May 1956, the veteran reported that 
prior to his fall from a truck in service, he had never had 
difficulty with his low back or lower extremities.  X-rays 
taken the next day were reportedly negative for evidence of 
recent injury, and he was able to continue with his full 
duties, which were relatively light.  He stated that for the 
remainder of service, he continued to have soreness from the 
coccyx to the waist.  He also noted that his difficulties 
continued after service and that he required treatment.  At 
the time of the examination, the veteran reported that the 
primary difficulty was no longer in the coccygeal region but 
was higher up, i.e., the lumbosacral region.  

During a June 1956 VA examination, the veteran reported that 
he had had backaches since sustaining a back injury in 
service.  The diagnosis was chronic sacroiliac arthritis.

In April 1960, W. D. P., M.D., treated the veteran for a 
pilonidal sinus, manifest by a 2 mm opening in the mid-line 
of the sacrum at the upper end of the crease.  

In records and/or reports dated from April 1965 through March 
1975, E. E. H., M.D., variously reported that the veteran had 
lumbosacral discomfort, limitation of lumbar spine motion, 
and intermittent muscle spasms.  The diagnoses were sciatica, 
acute exacerbation; considerable pain at the junction of the 
cervical and dorsal vertebrae; residual of coccyx injury; 
sacroiliac weakness, and arthritis.  

During a VA examination in May 1965, the veteran reported 
soreness on pressure to the coccyx.  X-rays of the sacrum and 
coccyx were negative, and the diagnosis was coccyodynia, 
sequel of an injury by history.

During a November 1965 VA examination, the veteran primarily 
complained of episodes of acute pain in the lumbar area.  He 
also complained of continued tenderness in the coccyx.  X-
rays revealed that the upper lumbar spine curved slightly to 
the right.  The sacrum and coccyx appeared normal.  Following 
the examination, the diagnosis was residuals of a coccyx 
injury.  

In November 1966, the veteran was examined by the VA, 
primarily to evaluate his complaints of low back pain.  X-
rays again revealed that the upper lumbar spine curved 
slightly to the right and that the sacrum and coccyx appeared 
normal.  Following the examination, the diagnoses were 
lumbosacral pain, at times with radiation to the coccygeal 
area, and pilonidal cysts having recurrent drainage.  A 
neuropsychiatric examination revealed a history of sciatica 
but was negative for any neurological or psychiatric disease 
at the time of the examination.

During a March 1972 VA examination, the veteran reported pain 
in the sacroiliac area, loss of lateral spine motion, and 
muscle spasms in his back.  X-rays of the dorsal spine, 
lumbosacral spine, sacrum, and coccyx were normal.  Following 
the examination, the diagnosis was residuals of an injury to 
the coccyx by narrative history.

In April 1972, in response to a request from the RO, a VA 
physician reviewed the record and concluded that there were 
no anatomical reasons to explain the severity of the 
veteran's complaints, as the March 1972 X-rays of the sacrum 
and coccyx and dorsal and lumbosacral spines were negative.  
The VA physician concluded that the veteran's symptomatology 
could only be explained on a neuropsychiatric basis.  
Therefore, a complete neuropsychiatric examination was 
recommended.

In October 1971, W. J. C., D.O., reported that since July 
1967, he had been treating the veteran for acute lumbosacral 
myositis associated with chronic lumbosacral instability and 
weakness.  In July 1972, Dr. C. explained his diagnosis.  He 
reported that he had first examined the veteran in July 1969.  
The veteran complained of low back pain and explained that he 
had a service-connected back injury.  Dr. C. acknowledged 
that he could not describe any of the veteran's abnormalities 
prior to July 1969.
Dr. C. noted that X-rays, taken in September 1968 had shown 
no evidence of recent fracture or spondylolisthesis of the 
thoracic or lumbar spines.  A mild lumbar scoliosis was 
present to the right side and accentuated by weight bearing.  
A pelvic tilt on the left side.  Dr. C. stated that such 
situation resulted in an unstable back with associated 
myositis or muscle spasms.  When that situation occurred, Dr. 
C. felt that it was service-connected.  Dr. C. believed that 
the fall in service described by the veteran could aggravate 
the condition, causing a continual spastic condition over the 
ensuing years.  In so concluding, Dr. C. noted that the 
veteran had had no back problems prior to his induction in 
1946.

In March 1974, the veteran was hospitalized at the VA Medical 
Center (MC) in Saginaw, Michigan, for the treatment of low 
back pain and rheumatoid arthritis.  It was thought that the 
veteran had a large functional component.

In April 1974, the veteran was readmitted to the Saginaw VAMC 
because of complaints that his back was not getting any 
better.  On admission, the findings were essentially 
unchanged from the first admission.  He had no areas of 
tenderness or neurological deficit.  During his course in the 
hospital, the veteran began to demonstrate many exaggerated 
symptoms, including a limp and passing out spells.  They were 
reportedly disproportionate to his organic abnormalities, and 
he was referred to the Psychiatry Service.  The Psychiatry 
Service noted that the veteran had a psychoneurosis with low 
back pain which was probably pension motivated.  Due to the 
complexity of his problems, he was transferred to the VAMC in 
Battle Creek, Michigan, for further workup.  At the time of 
his discharge in May 1974, the diagnoses were hysteria 
(conversion reaction), manifested by passing out spells; 
psychoneurosis with chronic low back pain; and arthritis.  

In a June 1974, the veteran was readmitted to the Saginaw 
VAMC.  It was noted that the psychiatric workup at the Battle 
Creek VAMC had resulted in a diagnosis of obsessive-
compulsive personality and low back pain, pension motivated.  
He reportedly improved on psychotherapy and was returned to 
the Saginaw VAMC, where he was ambulating with no symptoms.  
At his request, he was transferred to the VAMC in Ann Arbor, 
Michigan, where an orthopedic consultant agreed that the 
veteran's low back pain had a functional overlay.  
Thereafter, the veteran was given a regular discharge with 
diagnoses of low back pain, pension motivated and obsessive 
compulsive personality contributing to the low back pain.

From October to November 1974, the veteran was hospitalized 
for an acute lumbar sprain.  The attending physician was J. 
O. E., M.D. 

During a hearing at the RO in March 1975, the veteran 
testified that from the time of his injury in service, he had 
experienced pain in his low back.  He also testified as to 
the extent of his disability.

In April 1975, O. V. C., M.D., noted the history of the 
veteran's injury in service.  He also noted that the veteran 
had strained his back on the job in 1974.  During his 
examination of the veteran, Dr. C. noted that the veteran had 
giveaway weakness which was more typical of malingering or 
hysteria than true organic disease.  X-rays of the 
lumbosacral spine were reportedly pretty much normal for a 45 
year old.  The facets 5, 1 were transitional in their origin, 
and there were minor arthritic irregularities over the facet 
joints.  

During an April 1975 VA examination, the veteran continued to 
complain of low back pain, spasm, and tenderness.  X-rays 
revealed minimal degenerative changes in the cervical, 
dorsal, and lumbosacral spines with narrowing of the 
interspace at C5-C6 and scoliosis in the lumbar spine.  There 
was no definite evidence of any abnormalities of the coccyx.  
Following the examination, the diagnoses were history of 
injury to the lower back with coccyodenia and minimal 
degenerative changes in the entire spine.  In April 1975, the 
veteran also underwent a VA neuropsychiatric examination.  No 
neurologic or psychiatric disease was found.  Hysteria was 
noted by history.
B.  The Law and Regulations

In February 1976, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C. §§ 310, 331; 
38 C.F.R. § 3.303(a) (1975).  For the showing of chronic 
disease in service there was required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  When the disease identity had 
been established, there was no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology was 
required only where the condition noted during service (or in 
the presumptive period) was not, in fact, shown to be chronic 
or where the diagnosis of chronicity could be legitimately 
questioned.  When the fact of chronicity in service was not 
adequately supported, then a showing of continuity after 
discharge was required to support the claim.  38 C.F.R. 
§ 3.303(b) (1975).  Even if the disease at issue was 
initially diagnosed after the veteran's discharge from 
service, service connection could still be granted when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1975).  

Where a veteran who had served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) developed certain chronic conditions, such 
as arthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases could be 
presumed to have been incurred in service even though there 
was no evidence of such disease during the period of service.  
38 U.S.C. §§ 301, 312 (1970); 38 C.F.R. §§ 3.307, 3.309 
(1975).  That presumption was rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C. § 1113 (1970); 
38 C.F.R. § 3.307 (1975).

In February 1976, service connection could also be granted 
when the evidence showed that a particular disability was 
proximately due to or the result of a disability for which 
service connection had already been established.  38 C.F.R. 
§ 3.310(a) (1975).  
C.  Analysis

The veteran contends that in addition to his an injury to the 
coccyx, he sustained injuries to his back in his fall from a 
truck in service in 1947.  He also contends that as a result 
of that injury he developed arthritis in his cervical, 
dorsal, and lumbar spines.  Therefore, he maintains that 
Board's February 3, 1976, decision which denied entitlement 
to service connection for those disorders was the product of 
CUE.  In so doing, he states that at the time of the Board's 
decision, evidence supporting a grant of service connection 
had been submitted by his private physicians (E. E. H., M.D., 
and W. J. C., D.O.) and had been associated with the claims 
folder.  Consequently, he concludes that the Board's February 
3, 1976, decision should be revised or reversed as if it had 
not been made.

The veteran's contentions notwithstanding, there was nothing 
in his service medical records to support that contention 
that his injury in service in 1947 had affected his low back, 
as well as his coccyx.  Indeed, the service medical records 
confined the injuries to a laceration of the head and an 
injury of the coccyx.  There was no further treatment for 
that disorder in service, and no residual back disability was 
noted at the time of the veteran's service separation 
examination.  Rather, low back disability, manifested by 
changes in the right sacroiliac joint, was not clinically 
reported until 1951 and arthritis of the sacrum was not 
reported until 1955, several years after the veteran's 
discharge from service.  Although complaints of pain in the 
cervical and dorsal spines was clinically reported in the 
mid-1960's, chronic disability in those areas was not 
reported until April 1975, when X-rays confirmed the presence 
of arthritis.  

In October 1971 and July 1972, E. E. H., M.D., suggested that 
the veteran's lumbosacral spine problems, including severe 
muscle spasms and limitation of motion where the residuals of 
his coccyx injury in service.  Dr. H. did not provide a 
rational for such conclusion, nor is there any evidence that 
it was based on a review of the veteran's claims folder.  In 
this regard, the Board notes that Dr. H. did not begin 
treating the veteran until the mid-1960's, many years after 
the veteran's separation from service.  

In July 1972, W. J. C., D.O., stated that the veteran had an 
unstable back due to scoliosis and a pelvic tilt.  He 
suggested that the veteran's fall in service could aggravate 
the condition, causing a continual spastic condition over the 
ensuing years.  In so doing, Dr. C. noted that the veteran 
had no back problems prior to service.  While apparently 
supporting a grant of service connection, Dr. C.'s conclusion 
is contradictory and not supported by the evidence.  For 
example, Dr. C. acknowledges that he did not start treating 
the veteran until July 1969 and could not describe any of the 
veteran's abnormalities prior to that time.  Then, Dr. C. 
states that the veteran had no back disabilities prior to 
service.  He then goes on to state that the veteran has 
scoliosis and a pelvic tilt and at least suggests that such 
disability was aggravated by the injury in service.  The 
service medical records, however, are completely negative for 
any evidence of scoliosis or a pelvic tilt.  Moreover, Dr. C. 
first noted such deficiencies on X-rays taken in 1968, more 
than 20 years after the veteran's discharge from service.  

Not only were there deficiencies in the conclusions of Dr. H. 
and Dr. C., the preponderance of the evidence on file in 
February 1976 confined the residuals of the veteran's injury 
in service to the coccyx.  Indeed, there were no other 
competent findings or suggestions that the veteran's spine 
disability at any level was related to such injury.  
Accordingly, there was evidence on file to support the 
Board's conclusion.  To conclude otherwise would now require 
the Board to reevaluate and reweigh the evidence.  As noted 
above, the alleged failure to properly evaluate the evidence 
does not rise to the level of CUE and is specifically 
precluded by regulation and Court precedent.  Accordingly, 
the Board's February 3, 1976, decision will not be revised or 
reversed.

II.  The April 22, 1981, Decision

A.  The Evidence

The veteran's service medical records show that in September 
1947, he sustained a small laceration on the head, when he 
fell off the back of a six-by-six.  Approximately two weeks 
later, he complained of pain and tenderness in the lower 
sacrum.  X-rays were essentially negative and revealed no 
evidence of a fracture.

By a rating action in January 1948, the Detroit RO granted 
the veteran's claim of entitlement to service connection for 
the residuals of a coccyx injury and assigned a 
noncompensable rating, effective November 18, 1947, the day 
after the veteran's separation from service.  Later that 
month, the RO informed him that service connection had 
established for a spinal injury.  

In a December 1951 rating action, the RO assigned a 10 
percent rating for the residuals of an injured coccyx.  The 
effective date was September 12, 1951.  In February 1952, the 
RO notified the veteran that he had been awarded compensation 
for his back injury.  Thereafter, the VA received several 
claims of entitlement to an increased rating.  One such claim 
was received in December 1979.

Relevant evidence received in support of the December 1979 
claim consisted of statements from VA physicians, dated in 
January 1979, April 1980, and January 1981; statements from 
W. J. C., D.O., dated in December 1979 and January and 
September 1980; a December 1979 statement from O. V. C., 
M.D.; a January 1980 statement from F. M. V., M.D.; the 
report of an examination performed by the VA in February 
1980; and the report of a hearing held at the RO in October 
1980.

Such evidence showed that from January 1979 to June 1981, the 
veteran had received or had been authorized to receive 
private treatment for low back disability.  Such disability 
was characterized primarily as arthritis of the lumbosacral 
joints with muscle spasm on extreme forward bending; loss of 
lateral spine motion, unilateral, in the standing position; 
severe back pain and limitation of lumbar spine motion, 
particularly in lateral bending and forward flexion.  The 
veteran received extensive physical therapy for his low back, 
including heat and diathermy. 

In January 1980, the veteran underwent a neurologic 
examination by F. M. V., M.D.  The veteran complained of 
dizzy spells; and it was noted that if his back hurt more, 
his balance was worse.  Dr. V. concluded that the neurologic 
examination was basically normal with the exception of 
limitation of motion, in part due to back pain.  There were 
no lateralizing or focal neurologic deficits, and Dr. V. felt 
that the veteran's disequilibrium was directly related to his 
back problem.

During his February 1980 VA examination, the veteran reported 
that his back problems were due to an injury in service.  He 
complained of severe back pain, muscle spasms, very limited 
bending, difficulty walking, dragging the left leg, easy loss 
of energy, and a loss of feeling in his legs.  He stated that 
he continued to use a transcutaneous nerve stimulator and 
that his back disability adversely impacted on his ability to 
work.  He wore an elastic back support.  His posture was 
slightly flexed forward, and he had tenderness and lumbar 
spasms, bilaterally.  The following range of lumbar spine 
motion was noted:  forward flexion to 40 degrees; zero 
degrees backward extension; lateral flexion 30 degrees to the 
right and 20 degrees to the left; and zero degrees of 
rotation, bilaterally.  

On further examination, the veteran's coccyx was palpated 
with difficulty but appeared to have normal contour.  No 
deformity was felt.  He complained that he was unable to 
maneuver his thighs to the left.  The veteran's knee jerks 
and ankle jerks were positive and equal, bilaterally.  The 
circumference of the quadriceps was 151/2 inches on the right 
and 15 inches on the left.  The circumference of the calves 
was 141/2 inches on the right and 14 inches on the left.  

X-rays revealed minimal degenerative changes in the 
lumbosacral spine.  L4 was slightly anterior in relation to 
L5.  There was no obliteration of the sacroiliac joint or any 
definite evidence of a fracture in the sacrum or the coccyx.  

Following the VA examination, the diagnosis was chronic 
lumbosacral strain with residuals of a coccyx injury with 
sacroiliac weakness and mild degenerative arthritis.

During his hearing in October 1980, the veteran testified 
that when he fell from a truck in service, he not only 
injured his coccyx but also his sacroiliac joint and low 
back.  He stated that his symptoms included a loss of 
equilibrium.  He also testified that due to his back 
problems, he could no longer stand when performing his job 
and that his work production slowed.  

On April 22, 1981, the Board denied the veteran's claim of 
entitlement to a rating in excess of 10 percent for his 
service-connected residuals of an injured coccyx.

B.  The Law and Regulations

In April 1981, disability evaluations were determined by 
comparing the manifestations of a particular disability with 
the criteria set forth in the Diagnostic Codes of the 
Schedule for Rating Disabilities.  38 U.S.C. § 355 (1976); 38 
C.F.R. Part 4 (1980).  The percentage ratings represented, as 
far as could practicably be determined, the average 
impairment in earning capacity (in civilian occupations) 
resulting from service-connected disability.  38 C.F.R. § 4.1 
(1980).  Where there was a question as to which of two 
evaluations was to be applied, the higher evaluation was to 
be assigned if the disability picture more nearly 
approximated the criteria required for that rating.  
Otherwise, the lower rating was to be assigned.  38 C.F.R. § 
4.7 (1980).

In April 1981, removal of the coccyx was rated in accordance 
with 38 C.F.R. § 4.71a, DC 5298 (1980).  A 10 percent rating 
was warranted for partial or complete removal with painful 
residuals.  That was the highest schedular evaluation 
available under that DC.  Higher schedular evaluations were 
available when the veteran's residuals of an injured coccyx 
were rated by analogy to sacroiliac injury and weakness under 
38 C.F.R. § 4.71a, DC 5294 (1980).  38 C.F.R. § 4.20 (1980).  
That disability was rated as lumbosacral strain under 38 
C.F.R. § 4.71a, DC 5295 (1980).  A 10 percent rating was 
warranted for characteristic pain on motion, while a 20 
percent rating was warranted for muscle spasm on extreme 
forward bending and a loss of lateral spine motion, 
unilateral, in the standing position.  For rating purposes, 
the lumbosacral and sacroiliac joints were to be considered 
as one anatomical segment.  38 C.F.R. § 4.66 (1980).  

C.  Analysis

The veteran maintains that in April 1981, the Board committed 
CUE, when it failed to grant a rating in excess of 10 percent 
for his service-connected residuals of an injured coccyx 
(See, e.g., the veteran's statement received in September 
2002).  In particular, he emphasizes the findings of his 
private physicians.  He also states that since 1951, he has 
demonstrated evidence of low back disability, as well as the 
residuals of an injury of the coccyx.  He notes that his 
residuals of an injury to the coccyx have been rated by 
analogy to a sacroiliac injury and weakness and interprets 
this as at least a tacit admission that service connection is 
warranted for the sacroiliac joint.  He further notes that 
the lumbosacral and sacroiliac joints are considered one 
anatomical segment for rating purpose.  Essentially, he 
concludes that as a single entity, his lumbosacral spine 
disability, including arthritis, and sacroiliac joint 
disability, should be rated retroactive to September 1951.  
In this regard, he notes that in the notices sent to him 
regarding the RO's rating actions in January 1948 and 
December 1951, the RO had referred to his service-connected 
disability as a spinal injury and back injury, respectively.

In April 1981, the veteran's private physicians reported that 
the veteran had low back disability manifested primarily by 
severe pain; muscle spasms on extreme forward bending; and a 
loss of lateral spine motion, unilateral, in the standing 
position.  They did not report, however, any evidence of 
abnormalities with respect to the coccyx.  While the February 
1980 VA examination also revealed lumbar tenderness and 
spasms, as well as limitation of motion of the lumbar spine, 
there was, again, no evidence of any pathology with respect 
to the service-connected residuals of an injury to the 
coccyx.  Rather, the coccyx demonstrated a normal contour, 
and X-rays were negative for any definite evidence of a 
fracture of the coccyx.  Absent any evidence of increased 
pathology with respect to the service-connected disability, 
the Board confirmed and continued the 10 percent rating for 
the residuals of the injured coccyx.  To now find otherwise, 
the Board would, again, have to reweigh or reevaluate the 
evidence.  As noted above, the alleged failure to properly 
evaluate the evidence cannot rise to the level of CUE.  
Therefore, the April 22, 1981 decision will not be revised or 
reversed on that basis.

In arriving at this decision, the Board notes the veteran's 
contentions that in April 1981 service connection was in 
effect for disability of the lumbosacral spine and sacroiliac 
joint, as well as the residuals of an injury to the coccyx.  
While the notices sent to him in January 1948 and February 
1952 were inartfully worded, and the rating scheme suggests 
the presence of disability in the sacroiliac joint, they do 
not change the fact that prior to April 1981, the VA had 
granted service connection only for the residuals of an 
injury to the coccyx.  Indeed, in its April 1981 decision, 
the Board specifically noted that it had previously denied 
service connection for arthritis of cervical and dorsal 
spines, as well as service connection for low back disability 
characterized as the residuals of a compression fracture of 
the lumbar vertebrae and as arthritis (Actions Leading to 
Present Appellate Status).  Consequently, the notices sent to 
the veteran in January 1948 and February 1952 and the rating 
by analogy to sacroiliac injury and weakness are of no force 
or effect in finding CUE in the Board's decision of April 22, 
1981.


ORDER

The motion for revision or reversal of the February 3, 1976, 
Board decision on the grounds of CUE is denied. 

The motion for revision or reversal of the April 22, 1981, 
Board decision on the grounds of CUE is denied. 



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



